Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 04/26/2022 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 06/14/2021 is a has is a CON of 16/359,454 03/20/2019 PAT 11050545 16/359,454 is a CON of 16/065,429 12/13/2018 PAT 11018838 16/065,429 is a 371 of PCT/KR2017/006284 06/15/2017 PCT/KR2017/006284 has PRO 62/382,772 09/01/2016 PCT/KR2017/006284 has PRO 62/372,327 08/09/2016 PCT/KR2017/ 006284 has PRO 62/350,204 06/15/2016 are acknowledged.
Drawings
3.  	The drawings were received on 06/14/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 04/29/2022, 03/15/2021, 09/20/2021, 06/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 06/14/2021 is accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1,6, 11 and 16 are rejected on the ground of non-statutory double patenting as being rejected over claim 1, 5, 8 and 16 of US Patent No. US 11050545"  B2, and 1, 6, 11 and 12 US   11018838 B2.
 	As per claim 1. A method of performing communication by a user equipment (UE) in a wireless communication system, the method comprising: receiving control information for scheduling a uplink data at an n-th first time unit among first time units of a first cell that each have a duration; determining an m-th second time unit among second time units of a second cell that each have a duration, wherein the second cell is associated with carrier indicator information of the control information, and the m-th second time unit of the second cell is determined based on timing offset information related to a timing offset delay for the UE; and based on the control information, transmitting the uplink data at the m-th second time unit of the second cell, wherein the m-th second time unit is determined to be the timing offset delay after a k-th second time unit which is related to receiving the control information, and wherein the duration of each of the first time units is larger than the duration of each of the second time units, and the k-th second time unit is an earliest one of a plurality of second time units of the second cell that overlap in time with the n-th first time unit of the first cell (claim 1. A method of performing communication by a user equipment configured with a plurality of cells in a wireless communication, the method comprising: receiving a Physical Downlink Control Channel (PDCCH) signal at an n-th first time unit among first time units of a first cell that each has a duration related to a first subcarrier spacing; determining an m-th second time unit among second time units of a second cell that each has a duration related to a second subcarrier spacing different from the first subcarrier spacing, wherein the m-th second time unit of the second cell is determined based on (i) carrier indicator information of the PDCCH signal, and (ii) timing offset information related to a timing offset delay for the user equipment; and transmitting a Physical Uplink Shared Channel (PUSCH) signal at the m-th second time unit of the second cell, wherein the m-th second time unit is determined as a second time unit seperated by the timing offset delay after a k-th second time unit in the second cell, and wherein, based on the first subcarrier spacing being smaller than the second subcarrier spacing, the duration of each of the first time units is greater than the duration of each of the second time units, and the k-th second time unit is an earliest one of second time units of the second cell that overlap in time with the n-th first time unit of the first cell).
 	As per claim 1. A method of performing communication by a user equipment (UE) in a wireless communication system, the method comprising: receiving control information for scheduling a uplink data at an n-th first time unit among first time units of a first cell that each have a duration; determining an m-th second time unit among second time units of a second cell that each have a duration, wherein the second cell is associated with carrier indicator information of the control information, and the m-th second time unit of the second cell is determined based on timing offset information related to a timing offset delay for the UE; and based on the control information, transmitting the uplink data at the m-th second time unit of the second cell, wherein the m-th second time unit is determined to be the timing offset delay after a k-th second time unit which is related to receiving the control information, and wherein the duration of each of the first time units is larger than the duration of each of the second time units, and the k-th second time unit is an earliest one of a plurality of second time units of the second cell that overlap in time with the n-th first time unit of the first cell (claim 1. A method of performing communication by a user equipment (UE) in a wireless communication system, the method comprising: receiving a Physical Downlink Control Channel (PDCCH) signal at an n-th first time unit among first time units of a first cell that each have a duration related to a first subcarrier spacing; determining an m-th second time unit among second time units of a second cell that each have a duration related to a second subcarrier spacing, wherein the second cell is associated with carrier indicator information of the PDCCH signal, and the m-th second time unit of the second cell is determined based on timing offset information related to a timing offset delay for the UE; and transmitting a Physical Uplink Shared Channel (PUSCH) signal at the m-th second time unit of the second cell, wherein the m-th second time unit is determined to be the timing offset delay after a k-th second time unit which is related to receiving the PDCCH signal, and wherein the duration of each of the first time units is larger than the duration of each of the second time units, based on the first subcarrier spacing being smaller than the second subcarrier spacing, and the k-th second time unit is an earliest one of a plurality of second time units of the second cell that overlap in time with the n-th first time unit of the first cell).
 	As per claim 6. A user equipment (UE) configured to perform communication in a wireless communication system, the UE comprising: at least one radio frequency (RF) module; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: receiving control information for scheduling a uplink data at an n-th first time unit among first time units of a first cell that each have a duration; determining an m-th second time unit among second time units of a second cell that each have a duration, wherein the second cell is associated with carrier indicator information of the control information, and the m-th second time unit of the second cell is determined based on timing offset information related to a timing offset delay for the UE; and based on the control information, transmitting the uplink data at the m-th second time unit of the second cell, wherein the m-th second time unit is determined to be the timing offset delay after a k-th second time unit which is related to receiving the control information, and wherein the duration of each of the first time units is larger than the duration of each of the second time units, and the k-th second time unit is an earliest one of a plurality of second time units of the second cell that overlap in time with the n-th first time unit of the first cell (claim 5. A user equipment (UE) configured with a plurality of cells and configured to perform communication in a wireless communication system, the UE comprising: at least one radio frequency (RF) module; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: receiving a Physical Downlink Control Channel (PDCCH) signal at an n-th first time unit among first time units of a first cell that each has a duration related to a first subcarrier spacing; determining an m-th second time unit among second time units of a second cell that each has a duration related to a second subcarrier spacing different from the first subcarrier spacing, wherein the m-th second time unit of the second cell is determined based on (i) carrier indicator information of the PDCCH signal, and (ii) timing offset information related to a timing offset delay for the UE; and transmitting a Physical Uplink Shared Channel (PUSCH) signal at the m-th second time unit of the second cell, wherein the m-th second time unit is determined as a second time unit separated by the timing offset delay after a k-th second time unit in the second cell, and wherein, based on the first subcarrier spacing being smaller than the second subcarrier spacing, the duration of each of the first time units is greater than the duration of each of the second time units, and the k-th second time unit is an earliest one of second time units of the second cell that overlap in time with the n-th first time unit of the first cell).
  	As per claim 6. A user equipment (UE) configured to perform communication in a wireless communication system, the UE comprising: at least one radio frequency (RF) module; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: receiving control information for scheduling a uplink data at an n-th first time unit among first time units of a first cell that each have a duration; determining an m-th second time unit among second time units of a second cell that each have a duration, wherein the second cell is associated with carrier indicator information of the control information, and the m-th second time unit of the second cell is determined based on timing offset information related to a timing offset delay for the UE; and based on the control information, transmitting the uplink data at the m-th second time unit of the second cell, wherein the m-th second time unit is determined to be the timing offset delay after a k-th second time unit which is related to receiving the control information, and wherein the duration of each of the first time units is larger than the duration of each of the second time units, and the k-th second time unit is an earliest one of a plurality of second time units of the second cell that overlap in time with the n-th first time unit of the first cell (6. A user equipment (UE) configured to perform communication in a wireless communication system, the UE comprising: at least one radio frequency (RF) module; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: receiving a Physical Downlink Control Channel (PDCCH) signal at an n-th first time unit among first time units of a first cell that each have a duration related to a first subcarrier spacing; determining an m-th second time unit among second time units of a second cell that each have a duration related to a second subcarrier spacing, wherein the second cell is associated with carrier indicator information of the PDCCH signal, and the m-th second time unit of the second cell is determined based on timing offset information related to a timing offset delay for the UE; and transmitting a Physical Uplink Shared Channel (PUSCH) signal at the m-th second time unit of the second cell, wherein the m-th second time unit is determined to be the timing offset delay after a k-th second time unit which is related to receiving the PDCCH signal, and wherein the duration of each of the first time units is larger than the duration of each of the second time units, based on the first subcarrier spacing being smaller than the second subcarrier spacing, and the k-th second time unit is an earliest one of a plurality of second time units of the second cell that overlap in time with the n-th first time unit of the first cell.).
	As per claim 11. A method of performing communication by a base station (BS) in a wireless communication system, the method comprising: transmitting control information for scheduling a uplink data at an n-th first time unit among first time units of a first cell that each have a duration; determining an m-th second time unit among second time units of a second cell that each have a duration, wherein the second cell is associated with carrier indicator information of the control information, and the m-th second time unit of the second cell is determined based on timing offset information related to a timing offset delay; and based on the control information, receiving the uplink data at the m-th second time unit of the second cell, wherein the m-th second time unit is determined to be the timing offset delay after a k-th second time unit which is related to transmitting the control information, and wherein the duration of each of the first time units is larger than the duration of each of the second time units, and the k-th second time unit is an earliest one of a plurality of second time units of the second cell that overlap in time with the n-th first time unit of the first cell (claim 8. A method of performing communication by a base station configured with a plurality of cells in a wireless communication, the method comprising: transmitting a Physical Downlink Control Channel (PDCCH) signal at an n-th first time unit among first time units of a first cell that each has a duration related to a first subcarrier spacing; determining an m-th second time unit among second time units of a second cell that each has a duration related to a second subcarrier spacing different from the first subcarrier spacing, wherein the m-th second time unit of the second cell is determined based on (i) carrier indicator information of the PDCCH signal, and (ii) timing offset information related to a timing offset delay; and receiving a Physical Uplink Shared Channel (PUSCH) signal at the m-th second time unit of the second cell, wherein the m-th second time unit is determined as a second time unit seperated by the timing offset delay after a k-th second time in the second cell, and wherein, based on the first subcarrier spacing being smaller than the second subcarrier spacing, the duration of each of the first time units is greater than the duration of each of the second time units, and the k-th second time unit is an earliest one of second time units of the second cell that overlap in time with the n-th first time unit of the first cell).
 	As per claim 11. A method of performing communication by a base station (BS) in a wireless communication system, the method comprising: transmitting control information for scheduling a uplink data at an n-th first time unit among first time units of a first cell that each have a duration; determining an m-th second time unit among second time units of a second cell that each have a duration, wherein the second cell is associated with carrier indicator information of the control information, and the m-th second time unit of the second cell is determined based on timing offset information related to a timing offset delay; and based on the control information, receiving the uplink data at the m-th second time unit of the second cell, wherein the m-th second time unit is determined to be the timing offset delay after a k-th second time unit which is related to transmitting the control information, and wherein the duration of each of the first time units is larger than the duration of each of the second time units, and the k-th second time unit is an earliest one of a plurality of second time units of the second cell that overlap in time with the n-th first time unit of the first cell (claim 11. A method of performing communication by a base station (BS) in a wireless communication system, the method comprising: transmitting a Physical Downlink Control Channel (PDCCH) signal at an n-th first time unit among first time units of a first cell that each have a duration related to a first subcarrier spacing; determining an m-th second time unit among second time units of a second cell that each have a duration related to a second subcarrier spacing, wherein the second cell is associated with carrier indicator information of the PDCCH signal, and the m-th second time unit of the second cell is determined based on timing offset information related to a timing offset delay; and receiving a Physical Uplink Shared Channel (PUSCH) signal at the m-th second time unit of the second cell, wherein the m-th second time unit is determined to be the timing offset delay after a k-th second time unit which is related to transmitting the PDCCH signal, and wherein the duration of each of the first time units is larger than the duration of each of the second time units, based on the first subcarrier spacing being smaller than the second subcarrier spacing, and the k-th second time unit is an earliest one of a plurality of second time units of the second cell that overlap in time with the n-th first time unit of the first cell).
 	As per claim 16. A base station (BS) configured to perform communication in a wireless communication system, the BS comprising: at least one radio frequency (RF) module; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: transmitting control information for scheduling a uplink data at an n-th first time unit among first time units of a first cell that each have a duration; determining an m-th second time unit among second time units of a second cell that each have a duration, wherein the second cell is associated with carrier indicator information of the control information, and the m-th second time unit of the second cell is determined based on timing offset information related to a timing offset delay; and based on the control information, receiving the uplink data at the m-th second time unit of the second cell, wherein the m-th second time unit is determined to be the timing offset delay after a k-th second time unit which is related to transmitting the control information, and wherein the duration of each of the first time units is larger than the duration of each of the second time units, and the k-th second time unit is an earliest one of a plurality of second time units of the second cell that overlap in time with the n-th first time unit of the first cell (Claim 16. A base station (BS) configured to perform communication in a wireless communication system, the BS comprising: at least one radio frequency (RF) module; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: transmitting a Physical Downlink Control Channel (PDCCH) signal at an n-th first time unit among first time units of a first cell that each have a duration related to a first subcarrier spacing; determining an m-th second time unit among second time units of a second cell that each have a duration related to a second subcarrier spacing, wherein the second cell is associated with carrier indicator information of the PDCCH signal, and the m-th second time unit of the second cell is determined based on timing offset information related to a timing offset delay; and receiving a Physical Uplink Shared Channel (PUSCH) signal at the m-th second time unit of the second cell, wherein the m-th second time unit is determined to be the timing offset delay after a k-th second time unit which is related to transmitting the PDCCH signal, and wherein the duration of each of the first time units is larger than the duration of each of the second time units, based on the first subcarrier spacing being smaller than the second subcarrier spacing, and the k-th second time unit is an earliest one of a plurality of second time units of the second cell that overlap in time with the n-th first time unit of the first cell).
	As per claim 16. A base station (BS) configured to perform communication in a wireless communication system, the BS comprising: at least one radio frequency (RF) module; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: transmitting control information for scheduling a uplink data at an n-th first time unit among first time units of a first cell that each have a duration; determining an m-th second time unit among second time units of a second cell that each have a duration, wherein the second cell is associated with carrier indicator information of the control information, and the m-th second time unit of the second cell is determined based on timing offset information related to a timing offset delay; and based on the control information, receiving the uplink data at the m-th second time unit of the second cell, wherein the m-th second time unit is determined to be the timing offset delay after a k-th second time unit which is related to transmitting the control information, and wherein the duration of each of the first time units is larger than the duration of each of the second time units, and the k-th second time unit is an earliest one of a plurality of second time units of the second cell that overlap in time with the n-th first time unit of the first cell (claim 12. A base station (BS) configured with a plurality of cells and configured to perform communication in a wireless communication system, the BS comprising: at least one radio frequency (RF) module; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: transmitting a Physical Downlink Control Channel (PDCCH) signal at an n-th first time unit among first time units of a first cell that each has a duration related to a first subcarrier spacing; determining an m-th second time unit among second time units of a second cell that each has a duration related to a second subcarrier spacing different from the first subcarrier spacing, wherein the m-th second time unit of the second cell is determined based on (i) carrier indicator information of the PDCCH signal, and (ii) timing offset information related to a timing offset delay; and receiving a Physical Uplink Shared Channel (PUSCH) signal at the m-th second time unit of the second cell, wherein the m-th second time unit is determined as a second time unit separated by the timing offset delay after a k-th second time unit in the second cell, and wherein, based on the first subcarrier spacing being smaller than the second subcarrier spacing, the duration of each of the first time units is greater than the duration of each of the second time units, and the k-th second time unit is an earliest one of second time units of the second cell that overlap in time with the n-th first time unit of the first cell).
					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272- 3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467